Case: 14-11117       Document: 00513210855         Page: 1     Date Filed: 09/29/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                     No. 14-11117                                    FILED
                                   Summary Calendar                         September 29, 2015
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

JOHN HOCKETT,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                            USDC No. 3:13-CR-267-14


Before BARKSDALE, ELROD and COSTA, Circuit Judges.
PER CURIAM: *
       John Hockett appeals his jury-trial conviction for conspiracy to
distribute 50 kilograms or more of a mixture and substance containing
marijuana, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 846. Hockett,
a California resident, asserts there was insufficient evidence to sustain his
conviction. In that regard, he maintains he was unaware of his co-conspirators’
intent to distribute the marijuana in Dallas, Texas.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 14-11117      Document: 00513210855    Page: 2   Date Filed: 09/29/2015


                                 No. 14-11117

      Properly preserved sufficiency-of-the-evidence challenges are reviewed
“in the light most favorable to the government” and will fail if “any rational
trier of fact could have found the essential elements of the offense charged
beyond a reasonable doubt”. United States v. Thomas, 988 F.2d 1214 (5th Cir.
1993). In this instance, however, as Hockett concedes, this issue was not
preserved in district court; therefore, review is only for plain error to
determine, inter alia, whether there has been a “manifest miscarriage of
justice”. United States v. Delgado, 672 F.3d 320, 331 & n.9 (5th Cir. 2012) (en
banc). Along that line, the record must not be “devoid of evidence pointing to
guilt” and the evidence not “so tenuous that a conviction is shocking”. Id. at
331 (emphasis, citation, and internal quotation marks omitted). The evidence
is considered in the light most favorable to the Government, giving it the
benefit of all reasonable inferences and credibility choices. Id. at 332.
      Hockett sold marijuana to Jayme Meadows and Travis Potash in
California. Meadows and Potash, who cooperated with the Government,
testified Hockett knew of their intent to distribute the purchased marijuana in
Dallas. Hockett contends Potash and Meadows’ cooperation with the
Government rendered their testimony self-serving and unreliable.
      Meadows testified he told Hockett he was coming from Dallas to
purchase marijuana from Hockett, and Hockett provided suggestions for
shipping it to Dallas, including using expandable foam in the packaging and
transporting it with a musician travelling from California to Texas. Similarly,
Potash, who went with Meadows to purchase marijuana from Hockett in
California, testified he was confident he told Hockett he and Meadows
travelled from Texas.
      The credibility of witnesses is a determination left for the jury. E.g.,
United States v. Garcia, 567 F.3d 721, 731 (5th Cir. 2009). Here, the jury



                                        2
    Case: 14-11117    Document: 00513210855     Page: 3    Date Filed: 09/29/2015


                                 No. 14-11117

determined Meadows’ testimony corroborated Hockett’s involvement in the
conspiracy. Furthermore, Meadows’ testimony substantially matched Potash’s
and was not incredible as a matter of law. Id.; see also United States v. Osum,
943 F.2d 1394, 1405 (5th Cir. 1991). In the light of the evidence, Hockett’s
conviction did not result in the requisite manifest miscarriage of justice.
      AFFIRMED.




                                       3